Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 3, 6, 8, 9, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20140001542 A1) hereafter referred to as Franklin in view of Gerasimos et al. (US 20130032782 A1) hereafter referred to as Gerasimos 

comprising a substrate [“oxidized substrate 501”] with at least one electrically conducting source electrode [412 “source and drain contacts 412, 414 can be formed by depositing metal”] on the substrates;
 at least one electrically conducting drain electrode [414] on the substrates;
 at least one electrically conducting gate electrode [ “gate 206.  According to one embodiment, the gate material comprises a metal or a combination”] on the substrates, 
 a layer “B” [“dielectric layer 308”] which at least partly covers the gate electrodes;
 a channel layer [“carbon nanotubes 410” see the alternatives  “the dielectric layer is deposited before the carbon nanotubes or graphene are placed”] which covers the layer “B” and at least partly covers [The Examiner notes that under broadest reasonable interpretation the word “covers” can be in any direction, the claims can be clarified to specify “covers the top of”, in this case the channel layer 410 covers the sides of the source and drain i.e. in the horizontal direction] both the source electrode and the drain electrode, wherein the channel layer comprises a two-dimensional [“carbon nanotubes or graphene”] material ; and 
 one or more dielectric layers [“SAM layer 516, in one embodiment, comprises hexamethyldisilazane (HMDS) or octadecyltrichlorosilane ODTS), although other materials are applicable as well”] which cover or overlie the channel layer.  
Franklin does not teach that the field-effect transistor is photosensitive , that the layer “B” is photoactive and that the conductivity of the two-dimensional material is modulated by charge carriers transferred from the photoactive layer “B” when electromagnetic radiation is absorbed in the photoactive layers “B”.
See Gerasimos Fig. 1 see that there are two gates, see paragraph 0011 “carbon based layer (for example graphene)” “when applied to a phototransistor, a graphene layer (2) is deposited on a silicon 
Thus it would be obvious to try to absorb light in some transistors by replacing the dielectric 308 of Franklin  with a light absorbing layer like the QDs to provide electrons i.e. to modify Franklin  to include that the field-effect transistor is photosensitive , that the layer “B” is photoactive and that the conductivity of the two-dimensional material is modulated by charge carriers transferred from the photoactive layer “B” when electromagnetic radiation is absorbed in the photoactive layers “B”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to try to use light to control the conduction in some transistors.
In regard to claim 4 Franklin and Gerasimos as combined teaches  wherein the two-dimensional material comprise [see claim 1 “the dielectric layer is deposited before the carbon nanotubes or graphene are placed”]  graphene, an assembly of silicon nanowires, or indium gallium zinc oxide.
In regard to claim 5 Franklin and Gerasimos as combined teaches wherein the photoactive layer comprises [see combination see Gerasimos paragraph 0011 “colloidal quantum dots (CQDs)”] semiconductor nanocrystals or colloidal quantum dots.  

Claim 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Gerasimos and further in view of Ruhl et al. (US 20140306184 A1) hereafter referred to as Ruhl
In regard to claim 7 Franklin teaches [see Fig. 5 see paragraph 0017] a method of making a field-effect transistor, said method comprising:  
- depositing at least one electrically conducting [see paragraph 0025 “source and drain contacts 412, 414 can be formed by depositing metal through a resist mask and then lifting off”] source electrode, at least one electrically conducting drain electrode and [“As shown in FIG. 2, a suitable gate material is then deposited into the trench 104 to form a gate 206” “gate material comprises a metal or a combination”] at least one electrically conducting first gate electrode on a substrate [“oxidized substrate 501”];

- depositing a channel layer [“Next, a carbon nanostructure material such as carbon nanotubes 410 is formed on the dielectric layer 308 over the gate 206, and serves as a channel of the transistor, as shown in FIG. 4” see the alternatives  “the dielectric layer is deposited before the carbon nanotubes or graphene are placed”]  on the substrate so that it covers the layer “B” , wherein the channel layer comprises a two-dimensional [“carbon nanotubes or graphene”] material ; and 
- depositing one or more dielectric layers [“After the source/drain contacts 412, 414 have been formed a SAM layer 516 is formed over the source/drain contacts 412, 414 and the carbon nanotubes 410, as shown in FIG. 5” “SAM layer 516, in one embodiment, comprises hexamethyldisilazane (HMDS) or octadecyltrichlorosilane ODTS), although other materials are applicable as well”] on the substrate so that they cover or overlie the channel layer.  
Franklin does not teach that the field-effect transistor is photosensitive , that the layer “B” is photoactive , that the conductivity of the two-dimensional material is modulated by charge carriers transferred from the photoactive layer when electromagnetic radiation is absorbed in the photoactive layer, that depositing the  channel layer so that it at least partly covers both the source electrode and the drain electrode.
See Gerasimos Fig. 1 see that there are two gates, see paragraph 0011 “carbon based layer (for example graphene)” “when applied to a phototransistor, a graphene layer (2) is deposited on a silicon substrate (4)” “Graphene is then overcoated with a layer of CQDs (1) whose bandgap can be tuned according to the size and material of the QDs (CdSe: 400-650 nm, PbS: 650-2000 nm, HgTe: 1500 nm-4000 nm)” “Holes from the PbS QDs are transferred to the graphene and form a depletion layer in the PbS film and a built-in film as shown in FIG. 2.  Incident photons create electron hole pairs in the 
Thus it would be obvious to try to absorb light in some transistors by replacing the dielectric 308 of Franklin  with a light absorbing layer like the QDs to provide electrons i.e. to modify Franklin  to include that the field-effect transistor is photosensitive , that the layer “B” is photoactive , that the conductivity of the two-dimensional material is modulated by charge carriers transferred from the photoactive layer when electromagnetic radiation is absorbed in the photoactive layer.
The motivation is to try to use light to control the conduction in some transistors.
Franklin does not teach  that depositing the  channel layer so that it at least partly covers both the source electrode and the drain electrode.
See how Franklin forms the channel, see paragraph 0025 “A variety of methods can be used to form the carbon nanotube channel on the dielectric layer 308.  By way of example only, transfer techniques such as transfer from a growth substrate for carbon nanotubes can be employed.  These transfer processes are known to those of skill in the art and thus are not discussed further herein.  Alternatively, the carbon nanotubes 410 can be deposited on the dielectric layer 308, for example, from a carbon nanotube solution using a spin-casting process, or can be grown on the dielectric layer (e.g., by patterning some catalyst particles near the gate and then using CVD to synthesize carbon nanotubes which grow over the neighboring gate)”.

Thus it would be obvious  to modify Franklin  to include forming the channel after the source and drain and to cover portion of side and top of the source and drain i.e. to include depositing the  channel layer so that it at least partly covers both the source electrode and the drain electrode.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase contact area between the channel and source and drain.
In regard to claim 10 Franklin , Gerasimos and Ruhl as combined teaches  wherein the two-dimensional material comprises [see claim 7 “the dielectric layer is deposited before the carbon nanotubes or graphene are placed”] graphene, a bundle of silicon nanowires or indium gallium zinc oxide.  
In regard to claim 11 Franklin , Gerasimos and Ruhl as combined teaches wherein the photoactive layer comprises [see combination see Gerasimos paragraph 0011 “colloidal quantum dots (CQDs)”] semiconductor nanocrystals or colloidal quantum dots.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 see PubChem on dielectric constant of Hexamethyldisilazane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818